Citation Nr: 1001569	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-05 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD) prior to August 28, 
2001.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1966 to July 1968, 
including combat service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2007 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

By way of history, the Board notes that the Veteran in this 
case was originally awarded service connection for PTSD in a 
rating decision dated July 2000.  The RO evaluated the 
Veteran's psychiatric disability under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 as 50 percent disabling, effective May 
18, 1999.  Thereafter, the Veteran raised the issue of 
entitlement to an earlier effective date for the initial 
grant of service connection for PTSD.  In particular, the 
Veteran alleged that he was entitled to an effective date of 
March 1981, the date the Veteran originally filed a claim of 
entitlement to service connection for a nervous condition.  A 
subsequent rating decision dated August 2002 increased the 
Veteran's disability evaluation for PTSD under Diagnostic 
Code 9411 to 100 percent disabling, effective August 28, 
2001.

The issue of entitlement to an effective date earlier than 
May 18, 1999, for the initial grant of service connection for 
PTSD was eventually addressed in a March 2005 Board decision.  
The Board determined that the criteria for an effective date 
prior to May 18, 1999 for the grant of service connection for 
PTSD were not met and the Veteran's claim was denied.  

The Veteran subsequently appealed the denial of this issue to 
the United States Court of Appeals for Veterans Claims 
(Court), which in a March 15, 2007 order, granted a joint 
motion for remand.  Thereafter, the Board determined in a 
decision dated July 2007 that the Veteran was entitled to an 
effective date of March 30, 1981 for the initial grant of 
service connection for PTSD.  Following the Board's decision, 
the RO assigned an initial 50 percent evaluation under 
Diagnostic Code 9411 for the Veteran's PTSD, effective March 
30, 1981.  The RO also continued the Veteran's 100 percent 
evaluation for PTSD under the same code provision, effective 
August 28, 2001.  See July 2007 rating decision.

The Veteran filed a timely notice of disagreement (NOD) in 
September 2007 in which he asserted that he was entitled to 
an initial evaluation in excess of 50 percent for PTSD for 
the entire period of time covered by the appeal that is prior 
to August 28, 2001 (i.e., from March 30, 1981 to August 28, 
2001).  The RO issued a statement of the case (SOC) in 
January 2008 and the Veteran perfected this appeal.

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  This duty includes providing a 
thorough and contemporaneous medical examination.  Under the 
circumstances, the Board finds that a VA examination is 
warranted to retrospectively assess the severity of the 
Veteran's PTSD for the entire period of time covered by the 
appeal that is prior to August 28, 2001 (i.e., from March 30, 
1981 to August 28, 2001).  See Chotta v. Peake, 22 Vet. App. 
80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) 
(holding that the duty to assist may include development of 
medical evidence through a retrospective medical evaluation 
where there is a lack of medical evidence for the relevant 
time period).

The Board notes that this task is complicated by the fact 
that the VA regulations governing the adjudication of 
psychiatric disability claims were twice amended during the 
pendency of the claim.  See 53 Fed. Reg. 23 (Jan. 4, 1988) 
(effective Feb. 3, 1988); and 61 Fed. Reg. 52695 (Oct. 8, 
1996) (effective Nov. 7, 1996).  



Regulations in Effect Prior to February 3, 1988

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  The rating board must not underevaluate the 
emotionally sick Veteran with a good work record, nor must it 
overevaluate his condition on the basis of a poor work record 
not supported by the psychiatric disability picture.  It is 
for this reason that great emphasis is placed upon the full 
report of the examiner, descriptive of actual symptomatology.  
The objective findings and the examiner's analysis of the 
symptomatology are the essentials.  Ratings are to be 
assigned which represent the impairment of social and 
industrial adaptability based on all of the evidence of 
record.  

However, in evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  The 
principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplates these abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment in earning 
capacity.  

Under the General Rating Formula for Psychoneurotic 
Disorders, a 50 percent evaluation is assigned when the 
ability to establish or maintain effective or favorable 
relationships with people is substantially impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in severe industrial impairment.  

A 70 percent evaluation is assigned when the ability to 
establish or maintain effective or favorable relationships 
with people is seriously impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
pronounced impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation is assigned when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.  

Note one further indicates that social impairment per se will 
not be used as the sole basis for any specific percentage 
evaluation, but is of value only in substantiating the degree 
of disability based on all of the findings.  

Regulations in Effect After February 3, 1988

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  The rating board must not underevaluate the 
emotionally sick Veteran with a good work record, nor must it 
overevaluate his condition on the basis of a poor work record 
not supported by the psychiatric disability picture.  It is 
for this reason that great emphasis is placed upon the full 
report of the examiner, descriptive of actual symptomatology.  
The objective findings and the examiner's analysis of the 
symptomatology are the essentials.  Ratings are to be 
assigned which represent the impairment of social and 
industrial adaptability based on all of the evidence of 
record.  

However, in evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  The 
principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplates these abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment in earning 
capacity.  

Under the General Rating Formula for Psychoneurotic 
Disorders, a 50 percent evaluation is assigned when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  

A 70 percent evaluation is assigned when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation is assigned when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.  

Note one further indicates that social impairment per se will 
not be used as the sole basis for any specific percentage 
evaluation, but is of value only in substantiating the degree 
of disability based on all of the findings.  

Regulations in Effect After November 7, 1996

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  It is the 
responsibility of the rating specialist to interpret 
examination reports in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened effect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is not warranted unless there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  

Additionally, the RO should contact the Veteran and ask him 
to identify all sources of VA and non-VA treatment for his 
psychiatric disability since his discharge from active duty.  
In particular, the Veteran is asked to provide, or authorize 
VA to obtain, any and all treatment records pertaining to his 
psychiatric disability.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
ask him to identify all sources of VA and 
non-VA treatment for his psychiatric 
disability since his discharge from active 
duty.  In particular, the Veteran is asked 
to provide, or authorize VA to obtain, any 
and all treatment records pertaining to 
this disability. The RO should also 
attempt to obtain any other evidence 
identified as relevant by the Veteran 
during the course of the remand, provided 
that the Veteran completes the required 
authorization forms.

2.  After the above development is 
completed, the RO should make arrangements 
with an appropriate VA medical facility 
for an opinion-only examination to 
ascertain the nature and severity of the 
Veteran's psychiatric disability for the 
entire period of time covered by the 
appeal that is prior to August 28, 2001 
(i.e., March 30, 1981, to August 28, 
2001).  The claims folder and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.

In particular, the examiner should assess 
the severity of the Veteran's psychiatric 
disability using the rating criteria 
and/or disability evaluation worksheets in 
effect during the time period in question.  
To the extent possible, the examiner 
should also provide global assessment of 
functioning (GAF) scores.  If providing 
such scores are not possible, the examiner 
should indicate as such in the examination 
report.  The examiner must provide a 
complete rationale for any stated opinion.

3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

